Citation Nr: 9910764	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-20 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.

This appeal arises from a rating decision of April 1997 from 
the St. Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no evidence of a psychiatric disorder during 
service nor is there evidence which relates any current 
psychiatric symptoms to service.

3.  The veteran does not have post traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The provisions of 38 C.F.R. § 3.304(f) (1998) govern the 
granting of service connection for PTSD.  This regulation 
provides that service connection may be granted where there 
is "a clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor."  38 C.F.R. § 3.304(f) (1998).

The service medical records do not show any psychiatric 
assessments or treatment during service.  The veteran 
contends that he saw a mental health clinician during 
service, however, the service medical records do not contain 
any references to such treatment.  Therefore, there is no 
evidence of any psychiatric disorder during service.  There 
is also no competent medical evidence which relates the 
veteran's current psychiatric symptoms to service.  38 C.F.R. 
§ 3.303 (1998).

The May 1991 VA physical examination report notes a diagnosis 
of PTSD by history.  However, the basis for the diagnosis was 
based on a history provided by the veteran.  Additionally, 
since the examination was a physical examination and not by a 
specialist in psychiatry, the diagnosis is not probative.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.").  There is no competent evidence of 
the veteran ever receiving a diagnosis of PTSD.  Therefore, 
this examination report does not constitute competent medical 
evidence that the veteran has PTSD.  

A private psychiatric evaluation report, dated in August 
1996, notes an impression of PTSD by history.  However, since 
the basis for this impression is not shown in the examination 
report, it is presumed to be based on information supplied by 
the veteran.  As noted, information supplied by the veteran 
is not transformed into competent medical evidence when 
transcribed by a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  There is no competent evidence in 
the record of the veteran ever being diagnosed with PTSD.  
Therefore, the report is not competent medical evidence that 
the veteran has PTSD.

A VA hospital discharge summary for hospitalization from 
February through March 1991 notes an admitting impression of 
PTSD.  However, the Axis I diagnoses were depression not 
otherwise specified, polysubstance abuse, and rule out PTSD.  
Rule out PTSD does not constitute a diagnosis of the 
disorder.  While the admitting impression may have been PTSD, 
the disorder was not diagnosed after approximately one month 
of hospitalization.  Therefore, this hospital summary does 
not show that the veteran has a diagnosis of PTSD.

A January 1991 VA hospital summary notes an Axis I diagnosis 
of polysubstance abuse.  The February through March 1991 VA 
hospital discharge summary indicates Axis I diagnoses of 
depression not otherwise specified, polysubstance abuse, and 
rule out PTSD.  A May 1991 VA psychiatric examination report 
notes diagnoses of substance abuse and antisocial 
personality.  The August 1996 private psychiatric evaluation 
report indicates impressions of cocaine abuse and PTSD by 
history.  None of these medical records shows that the 
veteran has been diagnosed with PTSD.  As noted above, those 
records which show a diagnosis of PTSD by history were based 
on information that was supplied by the veteran, information 
which is not supported by competent medical evidence.  
Additionally, the February to March 1991 hospital discharge 
summary only shows a diagnosis of rule out PTSD which does 
not establish the diagnosis.  More significantly, the May 
1991 VA examination report specifically indicates that the 
veteran did not have PTSD.  This is very probative since the 
purpose of the examination was to determine what the 
veteran's psychiatric problems were and to determine whether 
he had PTSD.  Additionally, the examination report indicates 
that the claims file was reviewed. Since a significant amount 
of evidence shows diagnoses other than PTSD and a VA 
examination report specifically indicates that PTSD was not 
present, the preponderance of the evidence indicates that the 
veteran does not have PTSD.

It is noted that the veteran claims that his psychiatric 
symptoms are related to service.  However, as noted above, 
the preponderance of the evidence is against finding that the 
veteran has PTSD, and thus his psychiatric symptoms are not 
related to service.  Therefore, the question concerning 
stressor(s) in service and a link established by medical 
evidence between inservice stressors and the psychiatric 
symptomatology is moot and the Board need not consider it.  
38 C.F.R. § 3.304(f) (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).


ORDER

Service connection for PTSD is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





 


